DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the shape of the voice coil" in Line 1. There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 did not recited any "shape". 
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (Hereinafter Qi) US-PG-PUB No. 2013/0163791.

Regarding claim 1, Qi teaches
A bone conduction speaker (Figs. 1 and 6 show a bone conduction speaker), comprising:
a vibration assembly (Fig. 1 shows a vibration assembly is form by a voice coil 8 and a vibration board 2) including a voice coil (Fig. 1 shows a voice coil 8) and at least one vibration plate (Fig. 1 shows a vibration board 2);
a magnetic circuit assembly (Fig. 1 shows a magnetic circuit assembly form by an inner magnet 11 and an annular magnet conductive plate 7), including: a first magnetic element (Fig. 1 shows an inner magnet 11) generating a first magnetic field since a magnetic field is a region around a magnetic material of the inner magnet 11 to force the voice coil 8 to vibrate (Para. [0029], Lines 1-6);
a first magnetic guide element (Fig. 1 shows an inner magnet conductive plate 9); and
at least one second magnetic element (Fig. 1 shows an annular magnet conductive plate 7) configured to surround the first magnetic element (i.e. inner magnet 11), a magnetic gap  being configured between the at least one second magnetic element (i.e. annular magnet conductive plate 7) and the first magnetic element (i.e. inner magnet 11) as shown in Fig. 1, wherein the voice coil (i.e. voice coil 8) is located within the magnetic gap as shown in Fig. 1, the at least one second magnetic element (i.e. annular magnet conductive plate 7) generates a second magnetic field since a magnetic field is a region around a magnetic material of the annular magnet conductive plate 7 to force the voice coil 8 to vibrate (Para. [0029], Lines 1-6), the first magnetic field and the second magnetic field increase a magnetic field strength of the first magnetic field at the voice coil since the magnetic circuit assembly, including the annular magnet conductive plate 7 and the inner magnet 11, interacts with the voice coil which generates changing magnet field intensity when its current is changing, and inductance changes accordingly, forces the voice coil 8 move longitudinally, then causes the vibration board 2 to vibrate (Para. [0030], Lines 1-13).

Regarding claim 3, Qi teaches
The bone conduction speaker of claim 1, wherein the magnetic circuit assembly includes: a second magnetic guide element (Fig. 1 shows a first magnetic guide element form by a bottom plate 12 and an annular magnet 10), wherein the second magnetic guide element (i.e. first magnetic guide element form by the bottom plate 12 and the annular magnet 10) is connected with the second magnetic element (the annular magnet conductive plate 7) via the annular magnet 10 as shown in Fig. 1.

Regarding claim 8, Qi teaches
A magnetic circuit assembly (Fig. 1 shows a magnetic circuit assembly form by an inner magnet 11 and an annular magnet conductive plate 7) of a bone conduction speaker( Fig. 1 and 6 shows a bone conduction speaker), wherein the magnetic assembly (i.e. magnetic circuit assembly form by the inner magnet 11 and the annular magnet conductive plate 7) generates a first magnetic field since a magnetic field is a region around a magnetic material of t the magnetic circuit assembly to force the voice coil 8 to vibrate (Para. [0030], Lines 1-13), the magnetic circuit assembly includes: a first magnetic element (Fig. 1 shows an inner magnet 11) generating a second magnetic field since a magnetic field is a region around a magnetic material of the inner magnet 11 to force the voice coil 8 to vibrate (Para. [0029], Lines 1-6);
a first magnetic guide element (Fig. 1 shows an inner magnet conductive plate 9);
a second magnetic guide element (Fig. 1 shows a first magnetic guide element form by a bottom plate 12 and an annular magnet 10), wherein the second magnetic guide element includes a baseplate (Fig. 1 shows a bottom plate 12) and a side wall (Fig. 1 shows an annular magnet 10), the baseplate (i.e. bottom plate 12) of the second magnetic guide element is connected with the first magnetic element (i.e. inner magnet conductive plate 9) as shown in Fig. 1; and
at least one second magnetic element (Fig. 1 shows an annular magnet conductive plate 7), wherein the at least one second magnetic element (i.e. annular magnet conductive plate 7) is connected with the side wall (i.e. annular magnet 10) of the second magnetic guide element, a magnetic gap being configured between the at least one second magnetic element (i.e. annular magnet conductive plate 7) and the first magnetic element (i.e. inner magnet conductive plate 9) as shown in Fig. 1.

Regarding claim 9, Qi teaches
The magnetic circuit assembly of claim 8, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap since the geometric arrangement of the magnet circuit assembly of Fig. 1 is indeed similar to the embodiment of fig. 3A of the application, which corresponds to the subject matter of claim 9. The design purpose of the dual magnet is to enhance the magnetic field strength of the magnetic gap (Para. [0030], Lines 1-13). Therefore, Qi implicitly discloses that the magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Hereinafter Qi) US-PG-PUB No. 2013/0163791 in view of Fukuda US-PG-PUB No. 2007/0160239.

Regarding claim 2, Qi teaches all the features with respect to claim 1 as outlined above. 
Qi does not explicitly teach  that the shape of the voice coil includes an ellipse or a rectangle.
	Fukuda teaches in Fig. 1 of a voice coil having an ellipse shape.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the voice coil, as taught by Qi, with the ellipse shape voice coil, as taught by Fukuda since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Hereinafter Qi) US-PG-PUB No. 2013/0163791 in view of Dee US-PG-PUB No. 2003/0002232.

Regarding claim 10, Qi teaches all the features with respect to claim 8 as outlined above. 
Qi does not explicitly teach of an angle between a magnetization direction of the at least one second magnetic element and a magnetization direction of the first magnetic element is not less than 90 degrees.
	Dee teaches magnetizations of the two outer layers 31 and 39 of ferromagnetic material are oriented parallel to each other, i.e., in the same direction, and at an angle of about 90 degrees (Para. [0062], Lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the magnetization direction, as taught by Qi, with the 90 degree angle formed between two magnets, as taught by Dee. The motivation is to find a desirable ranges for the magnetization direction to obtain an optimum magnetic field concentration.
Allowable Subject Matter
9.	Regarding claims 4, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-7 are objected to as being dependent upon claim 4. Claims 12-19 are objected to as being dependent upon claim 11.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653